Citation Nr: 0933675	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  08-22 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for optic 
atrophy of the right eye.

2.  Entitlement to a rating higher than 30 percent for 
bilateral hearing loss.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Army during 
World War II, from November 1944 to August 1946.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2007 rating decision by a special expedited 
processing unit ("Tiger Team") at the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which 
confirmed and continued the Veteran's 30 percent ratings for 
optic atrophy of the right eye and bilateral hearing loss and 
denied a TDIU.

Because of his age, the Board advanced this case on the 
docket pursuant to 38 C.F.R. § 20.900(c) (2008). 38 U.S.C.A. 
§ 7107(a)(2) (West 2005).

In March 2009, the Board remanded this case to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.  Upon completing that 
additional development, the AMC issued a supplemental 
statement of the case (SSOC) in July 2009 continuing to deny 
the Veteran's claims.

In this decision the Board is denying the claims for higher 
ratings for the right eye disability and bilateral hearing 
loss.  Because, however, extra-schedular consideration is 
warranted, the Board is again remanding the TDIU claim to the 
RO via AMC in Washington, DC.




FINDINGS OF FACT

1.  The Veteran's service-connected right eye disability is 
manifested by impairment of visual acuity to light perception 
only; his nonservice-connected left eye has visual acuity of 
20/25.

2.  The Veteran has level VII hearing loss in his right ear 
and level III in his left ear.

3.  This case presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards for a TDIU.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher 30 percent 
for the right eye disability.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.84a, Diagnostic Codes 
(DCs) 6028, 6070 (2008).

2.  The criteria also are not met for a rating higher than 30 
percent for the bilateral hearing loss.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.85, 4.86, DC 
6100 (2008).

3.  However, the Veteran is entitled to consideration of a 
TDIU on an 
extra-schedular basis.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.16(b) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a letter dated in November 
2006, the RO advised the Veteran of the evidence needed to 
substantiate his claims and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  
38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  It equally deserves mentioning that the 
same letter also informed him of the disability rating and 
downstream effective date elements of his claims.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Consider, as well, that the RO issued that VCAA notice letter 
prior to initially adjudicating his claims in April 2007, 
the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004) (Pelegrini II).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  Additionally, the claimant must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

The November 2006 VCAA notice letter mentioned was sent prior 
to the Court's decision in Vazquez-Flores, which was not 
until 2008.  So that VCAA notice letter did not specifically 
address the Vazquez-Flores' requirements, as it could not 
possibly have since the Court had not yet issued that 
precedent decision.  Nevertheless, there is no resulting 
prejudicial error.  38 C.F.R. § 20.1102.

The Veteran was provided correspondence regarding what was 
needed to support his claims for higher ratings, including a 
TDIU, which is also a type of increased compensation on the 
basis of unemployability due to service-connected disability 
and, therefore, a component of an increased rating claim or 
certainly, as the Board explained when remanding this case in 
March 2009, an "inextricably intertwined" issue.  Rice v. 
Shinseki, No. 06-1445 (U.S. Vet. App. May 6, 2009) (per 
curiam).  See also Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991); Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. 
Cir. 2001).  More specifically, the July 2008 statement of 
the case (SOC) and July 2009 supplemental SOC (SSOC) list the 
requirements for obtaining higher ratings for the bilateral 
hearing loss and right eye disabilities, obviating the need 
for another VCAA notice letter to address these same 
criteria.  It is reasonable to expect the Veteran - 
especially since he is represented in this appeal by an 
accredited veterans' service organization, the DAV, to 
understand from the various letters from the RO and AMC what 
was needed to support his claims.  And of equal or even 
greater significance, he demonstrated actual knowledge of 
these requirements in his statements and correspondence and 
those from his representative.  Quite significantly, he and 
his representative referenced relevant, specific regulations 
and caselaw relating to increased-rating claims, as well as 
claims for a TDIU.  See his representative's March 2009 
Appellant's Brief.  So the notice deficiencies will not 
affect the essential fairness of the adjudication.

It further deserves mentioning in this regard that, in 
Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, in Shinseki 
v. Sanders, 556 U. S. ___ (2009), the Supreme Court of the 
United States reversed the Federal Circuit's holding.  
The Supreme Court held that the Federal Circuit had placed an 
"unreasonable evidentiary burden upon the VA..." by creating 
a presumption of prejudice with regard to deficient VCAA 
notice.  (slip. op. at 11).  The Supreme Court reiterated 
that "the party that 'seeks to have a judgment set aside 
because of an erroneous ruling carries the burden of showing 
that prejudice resulted.'"  Id., citing Palmer v. Hoffman, 
318 U. S. 109, 116 (1943); see also Tipton v. Socony Mobil 
Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United States 
v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. McDonough 
Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 553 
(1984); Market Street R. Co. v. Railroad Comm'n of Cal., 324 
U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information 
was necessary to substantiate his claim had a "natural 
effect" of prejudice, but that deficiencies regarding what 
portions of evidence VA would obtain and what portions the 
Veteran must provide did not.  (slip. op. at 3).  



Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

And as for the duty to assist, the RO and AMC obtained the 
Veteran's service treatment records (STRs), service personnel 
records (SPRs), private medical records, and VA treatment 
records - including the reports of his June 2009 VA 
Compensation and Pension Examinations (C&P Exams), on remand, 
reassessing the severity of his bilateral hearing loss and 
right eye disabilities, the dispositive issues in resolving 
these claims.  Indeed, the Board's March 2009 remand, in 
part, was to have these C&P Exams conducted.  See Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  Thus, as there is no other 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.



The Board is also satisfied as to substantial compliance with 
its March 2009 remand directives, insofar as having those C&P 
Exams conducted to reassess the severity of the right eye 
disability and bilateral hearing loss, including in terms of 
these condition's effect on the Veteran's employability and, 
therefore, potential entitlement to a TDIU.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 
Vet. App. 268, 271 (1998).

II.  Increased Rating Claims

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A more recent 
decision of the Court, however, has held that in determining 
the present level of a disability for any increased-
evaluation claim, the Board must consider whether the rating 
should be "staged."  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of a staged rating would be 
necessary.  The relevant temporal focus for adjudicating the 
level of disability of an increased rating claim is from the 
time period one year before the claim was filed until VA 
makes a final decision on the claim.  See Hart, supra.  See 
also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When reasonable doubt arises as to the degree of 
disability, this doubt will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, and the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The Veteran is requesting a TDIU, in consideration of his 
service-connected disabilities.  Hence, the Board must also 
determine whether he is entitled to 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) 
(and, as will be explained, § 4.16(b)).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

The Board may not, however, as a matter of law, assign an 
extra-schedular rating in the first instance on its own 
initiative; instead, the Board may only determine this 
special consideration is warranted and refer the case to the 
Under Secretary for Benefits or to the Director of VA's 
Compensation and Pension Service for a decision on this 
issue, which, itself, is appealable to the Board.  Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  See also VAOPGCPREC 6-96 (August 16, 1996).

The Court has clarified the analytical steps necessary to 
determine whether referral for extra-schedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the Veteran's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extra-schedular rating.

Here, the report of the Veteran's June 2009 VA C&P Exam 
provides that his service-connected bilateral hearing loss 
disability in conjunction with his service-connected right 
eye disability are of sufficient severity as to effectively 
preclude him from engaging in any form of substantially 
gainful employment.  The report indicates his hearing 
impairment would require him to communicate by speech reading 
(tinnitus, like his bilateral hearing loss, is also service 
connected), and that his sight impairment (he has only light 
perception) would be an impediment to that process, although 
other factors such as his aging and physical condition would 
also be contributory.  His age may not be considered as cause 
for denying a TDIU, but his general physical condition 
(declining health, if also the result of conditions not 
service connected) is a relevant consideration.  38 C.F.R. §§ 
3.341(a), 4.19.

In Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court 
pointed out that the disability rating, itself, is 
recognition that industrial capabilities are impaired.  
See also 38 C.F.R. § 4.1, indicating that, generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  But this 
additional evidence obtained from the June 2009 C&P Exam 
indicates that substantially gainful employment is not 
possible even if just considering the Veteran's service-
connected disabilities, alone.  So although, as will be 
explained, he is not entitled to higher ratings for his 
bilateral hearing loss and right eye disabilities (and, 
therefore, does not have a sufficient combined rating - even 
also considering the rating for his tinnitus, to meet the 
threshold preliminary requirements of 38 C.F.R. § 4.16(a), he 
is nonetheless entitled to consideration of a TDIU on an 
extra-schedular basis under the alternative provisions of 
§ 4.16(b) (and § 3.321(b)(1)).  Hence, even though the AMC 
concluded otherwise in the recently issued July 2009 SSOC, on 
remand, the Board disagrees and is directing the referral of 
this case to the Compensation and Pension Service for this 
special consideration.  This additional development will be 
discussed in the remand portion of this decision.

III.  The Claim for a Rating Higher than 30 Percent for the 
Right Eye Disability

Compensation for a combination of service-connected and 
nonservice-connected disabilities, including blindness in one 
eye as a result of service-connected disability and blindness 
in the other eye as a result of nonservice-connected 
disability, is permitted as if both disabilities were service 
connected provided that the nonservice-connected disability 
is not the result of the Veteran's own willful misconduct.  
38 C.F.R. § 3.383(a).

DC 6070 provides that blindness in one eye, having light 
perception only, will be rated as 30 percent disabling where 
loss of vision in the other eye is 20/40 or better.  38 
C.F.R. § 4.84a, DC 6070.  To be assigned a higher evaluation 
of 40 percent, the evidence must show loss of vision in the 
other eye of 20/50 or anatomical loss of the service-
connected eye.  38 C.F.R. § 4.84a, DCs 6066, 6069.

Visual acuity is rated based upon the best distant vision 
obtainable after correction by glasses.  38 C.F.R. § 4.75.  
Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80.

The Veteran's right eye disability is currently rated at the 
30-percent level under DC 6070.  He does not have service-
connection for a left eye disability.  After claiming that 
his right eye disability has increased in severity since his 
March 2007 VA C&P Exam, the Board remanded this claim in 
March 2009 for another examination to reassess the severity 
of this disability.  

The report of the Veteran's June 2009 VA C&P Exam, on remand, 
provides that his best corrected vision is light perception 
in his right eye and 20/25 at distance and near in his left 
eye.  The report of that exam also provides that he denied 
experiencing pain or diplopia (double vision).

Given the current status of the Veteran's disability, and the 
current rating criteria, a rating higher than 30 percent 
would require greater impairment of visual acuity in the non-
service connected left eye than currently demonstrated, i.e., 
at least 20/50.  38 C.F.R. § 4.84a, DC 6069.  But, as 
explained, he has 20/25 vision in his left eye, so better 
vision in this eye, and he does not have anatomical loss of 
his service-connected right eye (though only light perception 
in this eye)  Therefore, his right eye disability is 
appropriately rated at the 30-percent level under DC 6070.

The Board also has considered other potentially applicable 
diagnostic codes to determine whether a higher evaluation may 
be assigned.  But as the Veteran clearly retains both eyes, 
the provisions of DC 6066, which provide a higher rating for 
the anatomical loss of the eye, is not for application.  38 
C.F.R. § 4.84a.  

The Board also cannot "stage" the Veteran's rating under 
Hart.  There is no medical or other probative evidence of 
record to support staging his right eye disability rating.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
disability picture does not more nearly approximate the 
criteria for a rating higher than 30 percent and has not 
since one year prior to filing his current claim.  So the 
preponderance of the evidence is against his claim and there 
is no reasonable doubt to be resolved in his favor.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.



IV.  The Claim for a Rating Higher than 30 Percent for the 
Bilateral Hearing Loss

Impaired hearing will be considered a disability only after 
threshold requirements are met.  See 38 C.F.R. § 3.385.  Once 
a disability is established, levels of hearing loss are 
determined by considering the pure tone threshold average and 
speech discrimination percentage scores, resulting in a Roman 
numeral designation for hearing loss.  38 C.F.R. § 4.85(b), 
Table VI.  Disability ratings are assigned by combining the 
level of hearing loss in each ear.  38 C.F.R. § 4.85(e), 
Table VII.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992) (assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered).

The Veteran currently has a disability rating of 30 percent 
for his bilateral hearing loss under DC 6100.  Because he had 
claimed that his disability had worsened since his March 2007 
VA C&P Exam, the Board remanded this claim in March 2009 to 
have him reexamined to reassess the severity of his 
bilateral hearing loss disability.  

The Veteran had the requested VA audiology examination in 
June 2009.  His pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
45
75
75
85
LEFT
55
50
80
75
85

The average puretone threshold was 70 in the right ear and 
73.75 in the left ear.  Speech audiometry revealed speech 
recognition ability of 66 percent in the right ear and 86 
percent in the left ear.



During that June 2009 VA audiological examination, the 
Veteran reported that his situation of greatest difficulty 
was "understanding ordinary conversation one to one" and 
that it is "[a]lmost impossible to understand anything 
without hearing aids."  That was a description of the effect 
of his disability on his daily activities.  38 C.F.R. § 4.10.  
See also Martinak v. Nicholson, 21 Vet. App. 447 (2007).

If the Veteran's puretone thresholds for the 1,000 through 
4,0000 frequencies are 55 decibels or more, the Roman numeral 
value is determined using both Table VI and VIa, whichever 
results in a higher numeral value.  38 C.F.R. § 4.86(a) 
(discussing exceptional patterns of hearing impairment).  
However, his puretone thresholds do not meet this exceptional 
standard because he had only a 45dB loss in his right ear at 
1,000 Hertz and only a 50 dB loss in his left ear at this 
frequency.  He also does not have a puretone threshold of 30 
decibels or less at 1,000 Hertz and 70 decibels or more at 
2,000 Hertz to warrant application of 38 C.F.R. § 4.86(b), 
another permissible exception for an exceptional pattern of 
hearing impairment.

Rather, applying the results of the June 2009 examination to 
Table VI of the VA regulations yields a Roman numeral value 
of VII in the right ear and III in the left ear.  Applying 
these values to Table VII, the Board in turn finds the 
Veteran's bilateral hearing loss does not warrant a 
disability rating higher than 30 percent.

The Board also cannot "stage" the Veteran's rating under 
Hart.  There is no medical or other probative evidence of 
record to support staging his bilateral hearing loss rating.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
disability picture does not more nearly approximate the 
criteria for a rating higher than 30 percent and has not 
since one year prior to filing his current claim.  So the 
preponderance of the evidence is against his claim and there 
is no reasonable doubt to be resolved in his favor.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.



IV.  The Claim for a TDIU

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  A total disability 
rating for compensation purposes may be assigned on the basis 
of individual unemployability: that is, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  If there is only one service-connected disability, 
it must be rated at 60 percent or more; if there are two or 
more service-connected disabilities, at least one disability 
must be rated at 40 percent or more, and sufficient 
additional disability must bring the combined rating to 70 
percent or more.  Id. Individual unemployability must be 
determined without regard to any non-service connected 
disabilities or the Veteran's advancing age.  38 C.F.R. §§ 
3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Here, the Veteran is service connected for bilateral hearing 
loss (30 percent), a right eye disability (also 30 percent), 
and tinnitus (10 percent), so he has a combined rating of 60 
percent, including the bilateral factor.  38 C.F.R. § 4.25.  
Consequently, he does not meet the threshold minimum rating 
requirements of § 4.16(a) for consideration of a TDIU.

If, however, as here, a Veteran does not meet these required 
percentage standards set forth in 38 C.F.R. § 4.16(a), he 
still may receive a TDIU on an extra-schedular basis if it is 
determined he is unable to secure or follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. § 4.16(b).  See also Fanning v. 
Brown, 4 Vet. App. 225 (1993).  Thus, the Board must 
determine whether there are circumstances in this case, apart 
from any non-service connected conditions and advancing age, 
which would justify a total rating based on unemployability.  
See Van Hoose, supra; see also Hodges v. Brown, 5 Vet. App. 
375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).



While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1MR, Part IV [ii.2.F.24.d], defines the term as 
"that which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the Veteran resides."  
Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court 
defined "substantially gainful employment" as an occupation 
that provides an annual income that exceeds the poverty 
threshold for one person, irrespective of the number of hours 
or days that the Veteran actually works and without regard to 
the Veteran's earned annual income . . ."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
also discussed the meaning of "substantially gainful 
employment."  And in this context, the Court noted the 
following standard announced by the United States Federal 
Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 
442 (8th Cir. 1975):

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity.  The 
question must be looked at in a practical 
manner, and mere theoretical ability to 
engage in substantial gainful employment 
is not a sufficient basis to deny 
benefits.  The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.

Marginal employment, for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. § 4.16(a).  See also Moore 
(Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, 
a Veteran may be considered as unemployable upon termination 
of employment that was provided on account of disability or 
in which special consideration or accommodation was given on 
account of the same.  See 38 C.F.R. § 4.18.

To receive a TDIU, the Veteran's service-connected 
disabilities, alone, must be sufficiently severe to cause 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).

The Veteran is deserving of this extra-schedular 
consideration since the evidence, including especially the 
report of his most recent June 2009 VA C&P Exam, indicates 
his service-connected disabilities, in combination, when 
considered in light of his level of education and 
occupational training and experience, render him incapable of 
obtaining or retaining substantially gainful employment.  
See 38 C.F.R. § 4.16(b); Bowling v. Principi, 15 Vet. App. 1, 
10 (2001).

More specifically, the June 2009 VA exam report provides that 
it is at least as likely as not that the Veteran is unable to 
obtain or maintain substantially gainful employment solely as 
a result of his service-connected disabilities.  The report 
further provides that, given the Veteran's moderate-to-severe 
hearing loss with poor word recognition in one ear, it would 
be difficult to maintain gainful employment, even with 
wearing hearing aids or other amplification.  The report goes 
on to provide that he would have difficulty hearing and 
understanding if there were background noise, if the speaker 
were at a distance, if there were any echo in the room, and 
if he were speaking on the telephone.  As well, the report 
provides that, without hearing aids, at ordinary conversation 
within 3-4 feet, he would miss 
50-100 percent of a conversation, and with hearing aids, he 
would still miss a great deal of the conversation.  Moreover, 
added the VA examiner, the Veteran would have difficulty 
responding right away, would misunderstand directions, and 
appear to not be paying attention.  The examiner later 
reiterates that the Veteran's hearing problem combined with 
his vision problem would compound the problem as it would 
make speech reading difficult.  Speech reading would offer 
more clues to the communication, said the VA examiner, but 
this would be affected significantly by the Veteran's lack of 
vision in his right eye.  Therefore, concluded the VA 
examiner, substantially gainful employment would not be 
possible.

As already explained, the Board cannot assign an extra-
schedular rating in the first instance.  See Floyd v. Brown, 
9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Although Floyd dealt only with ratings under § 3.321(b)(1), 
the analysis in that opinion would appear to apply also to 
TDIU ratings under § 4.16(b), as well, in view of that 
section's similar requirement of referral to the Director of 
VA's Compensation and Pension Service and Court precedents 
requiring consideration of § 4.16(b) when the issue is raised 
in an increased-rating case.  See Stanton v. Brown, 5 Vet. 
App. 563, 570 (1993); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).


ORDER

The claim for a rating higher than 30 percent for the right 
eye disability is denied.

The claim for a rating higher than 30 percent for the 
bilateral hearing loss is denied.

But the Veteran is entitled to consideration of a TDIU on an 
extra-schedular basis; and to this extent his appeal is 
granted, subject to the further development and consideration 
of this claim on remand.


REMAND

Having determined the Veteran is entitled to extra-schedular 
consideration of a TDIU, the Board has no discretion and must 
refer this case to the Under Secretary for Benefits or to the 
Director of Compensation and Pension Service.  See Bowling; 
Floyd.  

As the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 
(1994), the Board may not reject a claim for a TDIU without 
producing evidence, as distinguished from mere conjecture, 
that the Veteran can perform work that would produce 
sufficient income to be other than marginal.



The Board may not offer its own opinion regarding whether the 
Veteran can perform work based on his current level of 
disabilities, a technique that the Court has previously 
determined to be "inadequate" in Ferraro v. Derwinski, 1 Vet. 
App. 326, 331- 32 (1991) (citations omitted).

Here, the Veteran already has had a VA C&P Exam in June 2009, 
following and a result of the Board's prior March 2009 
remand, addressing this determinative issue.  And the 
designated VA C&P examiner concluded favorably, finding the 
Veteran incapable of obtaining and maintaining substantially 
gainful employment on account of the severity of his service-
connected disabilities, and in particular his right eye 
disability and bilateral hearing loss (although his tinnitus, 
i.e., ringing in the ears, another service-connected 
disability, could potentially further exacerbate the 
situation concerning his hearing).  And the VA examiner made 
it clear that the Veteran's advancing age and physical health 
in general, although also contributory, do not discount the 
fact that he is unemployable even if only considering his 
service-connected disabilities, so irrespective of these 
additional factors.

Accordingly, this case is REMANDED for the following 
additional development and consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Based on the results of the June 2009 
VA C&P Exam, refer this case to the Under 
Secretary for Benefits or to the Director 
of Compensation and Pension Service for 
extra-schedular consideration for a TDIU.  
38 C.F.R. §§ 3.321(b)(1), 4.16(b).

2.  If, after this special referral, this 
benefit is not granted to the Veteran's 
satisfaction, send him another SSOC and 
give him an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


